DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.

 Response to Amendment
The amendment filed on 12/02/2021 has been entered. Applicant’s amendment to the claims has overcome the 35 U.S.C. 102(a)(1) and 35 USC § 103 rejections previously presented in the Final Office Action filed 7/12/2021.
Claim status
Claims 1 – 3, 21, 32 – 33 remain pending
Claims 1 – , 21, 32 and 33 are amended
Claims 37 – 40 are newly added claim
Claims 9 – 20 and 37 – 40 are withdrawn
Claims 4 – 8, 22 – 31 and 34 – 36 are canceled
In view of the amendment filed on 12/02/2021, the following new grounds of rejections are necessitated by amendment. See the response to arguments section for a discussion of Applicant’s arguments.

Election/Restrictions

Newly submitted claims 37 – 40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The inventions are independent or distinct, each from the other because:

Inventions I (claims 1 – 3, 21, 32 and 33) and II (claims 37 – 40) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case, the product as claimed can be used in a materially different process of using that product, e.g. the product can be use in a materially different method, in which at the step of providing the uncoated build surface includes applying a coating or surface finish to the uncoated build surface.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 37 – 40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Regarding the recitation of intended use of the apparatus (e.g., claim 1, preamble “An uncoated fused-filament fabrication (FFF) build surface configured for a 3D printer,” “the uncoated FFF build surface is configured to retrieve material,” and “the bottom surface of the build surface is configured to be removably coupled,” the examiner respectfully reminds the Applicant that, “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.” See MPEP § 2111.02.
As to intended use limitations which are limiting, the examiner respectfully reminds the Applicant that, “To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.” See, e.g., In re Schreiber. See MPEP § 2111.02 (II).
Regarding the recitation of directed to the manner/mode of use of the apparatus (e.g., claim 1 “to retrieve material extruded from the 3D printer directly onto an uncoated top surface of the uncoated FFF build surface”), Applicant is respectfully reminded that the manner of operating the device does not differentiate apparatus claim from the prior art As per MPEP §2114 (II): 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	Therefore, patentable weight would be given only to those limitation that further provide structural differences between the claimed apparatus and the prior art.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 21,  32 – 33 and 37 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a pliable, heat-resistant, thermoset rubber forming a substantial portion of the uncoated FFF build surface” in claim 1, ll. 10-11, is a relative term which renders the claim indefinite. The term “a substantial portion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what the meets-and-bounds of “a substantial portion” are envisioned by the applicant; making the claimed vague and indefinite since, as amended, claim 1 requires the build surface to be “uncoated”; under the Broadest Reasonable Interpretation (BRI), it is understood from the claim language that the pliable, heat-resistant, thermoset rubber is the build surface. That is, the 100% of the build surface would have to be the pliable, heat-resistant, thermoset rubber, since otherwise it would be a “coated surface,” contradicting the required limitation of “an uncoated fused-filament fabrication build surface.”
For examination purposes, the examiner is interpreting the limitation as “a pliable, heat-resistant, thermoset rubber forming the uncoated FFF build surface.”

Claims 2– 3, 21,  32 – 33 and 37 – 40, are rejected as being in dependent form from the independent claim 1, from which – directly or indirectly – possess all the limitations that render claim 1 indefinite.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over NORMEN MARTIN VAN BEEK (NL-2014771-A; Normen), as evidenced by the Non-Patent Literature of “Thermoset Rubber Molding” – RITUS Corp. (NPL1; attached).
Regarding claim 1. Normen discloses an uncoated fused-filament fabrication (FFF) build surface (“flexible upper member,” 18; manufactured from, e.g. natural rubber; see Normen at p. 4, ll. 1 – 3) configured for a 3D printer (see Normen at p. 2, ll. 30-36), the uncoated FFF build surface comprising: 
a pliable (“flexible” upper member 18, see Normen at p. 3, ll. 26), heat-resistant (e.g., see Normen at p. 8, ll. 23-25), thermoset rubber (e.g., natural rubber; Normen at p. 4, ll. 1-3 – as evidenced by NPL1, see attached document) forming the uncoated FFF build surface (see Normen’s figure) ; and 
the uncoated FFF build surface (18) is configured to retrieve material extruded from the 3D printer directly onto an uncoated top surface of the uncoated FFF build surface (see Normen at p. 5, ll. 10 – 27), and 
wherein the bottom surface of the build surface is configured to be removably coupled to the 3D printer (e.g., see Normen at p. 3, ll. 1-5).

However, Normen is silent to the uncoated build surface having specifically a flexible magnet forming a bottom surface of the uncoated FFF build surface.

Nonetheless, Normen discloses that the flat and flexible upper member (18) may comprise small magnets evenly dispersed, and the lower rigid support may be non-magnetized iron, or another metal which is attracted by magnets; Normen discloses that the flat and flexible upper member may be manufactured from a mixture of a flexible synthetic material and small parts of a magnetic material, see FIGURE 2, which shows the flat and flexible upper member 18 is flexible and can be flexed by a user by using his bare hands in both directions. See Normen at p. 7, ll. 5 – 16.
Construing Normen disclosure under the Broadest Reasonable Interpretation (BRI), Normen at p. 7, ll. 5 – 16 reads over the claimed limitation of “a flexible magnet forming a bottom surface of the uncoated FFF build surface.Hence, it would have been obvious at the time of effectively filing the claimed invention, and within the skillset of one of ordinary skill in the art to modify Normen uncoated build surface, so that a flexible magnet forms a bottom surface of the uncoated FFF build surface, since it have been held that constructing formerly integral structure in various elements involves only routine skill in art. See MPEP 2144.04 (V) (C): 
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "Press fitted" and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art's] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.”
One of ordinary skill in the art would have considered desirable to make Normen’s flat and flexible upper member separable from the magnetic flexible layer for the purpose of e.g., provide the flat and flexible upper member with the capability of replace the flexible magnetic layer in the case that it no longer performs at the magnetic strength levels required by the process.

Regarding claim 3. Normen discloses the uncoated FFF build surface of claim 1, except for, wherein the build surface consists of neoprene rubber.
As per MPEP 2144.07”
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) “The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.” 

It would have been obvious to one having ordinary skill in the art at the time of effectively filing the invention to have substitute Normen natural rubber as the composition of the build surface with a different thermoset elastomer such as neoprene rubber, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  
One would have been motivated to pursue the modification for the purpose of e.g., in the case/situation that natural rubber raw material is not available, being capable of produce the build surface, thus avoiding stoppages of production.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Normen, as applied to claim 1, as evidence by the Non-Patent Literature of “The thermal conductivity of rubbers/elastomers | Electronics Cooling” (NPL2); attached).
Regarding claim 21. Normen discloses the uncoated FFF build surface of claim 1, except for, wherein the build surface has a thermal conductivity at 25 degrees Celsius that is less than 0.3 (W/mK) (see NPL2 below), except for having a melting point greater than 210 degrees Celsius.

NPL2: Thermal conductivity of rubbers/elastomers at 25oC (W/mK)
Natural rubber	Unvulcanized	0.14
Natural rubber	Vulcanized	0.15

 	It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify by routine experimentation and with good expectations of success, Normen’s uncoated build surface composition so that the melting point is greater than 210°C, since as per MPEP2112.01:
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 
195 USPQ 430, 433 (CCPA 1977).
	One of ordinary skill would have been motivated to modify Normen’s build surface composition for the purpose of e.g., been able to extrude materials with higher melting point while providing heat from the build surface without compromising the build surface integrity.

2.	Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Normen, as applied to claims 1, and further in view of Elsey (US Publication 2020/0070408 A1).
13.	Regarding claim 32. Normen discloses a printing surface of claim 1, uncoated fused-filament fabrication (FFF) build surface configured for a 3D printer (see the discussion of claim 1 above), except for, wherein the elastic modulus of the substantial portion and of the flexible magnet is less than 0.1 GPa.

In the same field of endeavor of printing surfaces for 3d printing systems, Elsey’s [0120] discloses that the apparatus 100 has a flexible element 101 in the form of a substantially transparent sheet with upward facing material receiving surface 102 (analogous to the claimed first layer). 
Elsey discloses that the flexible element 101 may possess anti-stick properties in relation to the material 104 when it is cured in contact with the sheet, and that the sheets are flexible but may not be particularly elastic, having a Young's modulus of around 560 MPa (0.56 GPa), and that generally, but not necessarily, a Young's modulus of between 100 (0.1 GPa) and 1000 MPa (1.0 GPa) may be suitable, “other examples of suitable sheet materials are silicone, polyethylene film, polyethylene terephthalate film, and cellulose acetate film. Generally, any suitable material may be used for the element,” [0122]. 
Therefore, from the above cited disclosure of Elsey, a PHOSITA would understood that Elsey recognizes the Young's modulus of the thermoset elastomer composition of the print surface as a result-effective variable, directly affecting, e.g., the flexibility and elasticity of the final print surface – as taught by Elsey’s [0122].
It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention, to modify the uncoated build surface composition with reference to its Young's modulus values, so that the elastic modulus of the substantial portion and of the flexible magnet be less than 0.1 GPa, as taught by Elsey, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, as per MPEP 2144.05 (II) (A and B).  
One would have been motivated to modify Normen with reference to its Young's modulus values for the purpose of arriving to a desired flexibility and/or elasticity of the final printing surface, as taught by Elsey’s [0122].

Regarding claim 33. Normen discloses the uncoated FFF build surface of claim 32, wherein the build surface has a thermal conductivity at 25 degrees Celsius that is less than 0.3 (W/mK) and a melting point above 210 degrees Celsius. (See the discussion of claim 21 above).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

None of the prior art of record, anticipates or render as obvious, an uncoated FFF build surface having a ratio of thickness between the substantial portion of the uncoated FFF build surface and a flexible magnet being greater than 2:1, as claimed in amended claim 2.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.T/Examiner, Art Unit 1744        

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712